Citation Nr: 0200905	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971, with Vietnam service from May 2, 1970 to 
September 8, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In a June 1999 decision, the Board determined that the 
veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, should be reopened on the basis of the submission of 
new and material evidence.  See 38 C.F.R. § 3.156(a) (2001); 
see also Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  Upon reopening the veteran's 
claim, the Board remanded the de novo service connection 
issue back to the RO for further development, including 
stressor verification and a new VA psychiatric examination.  
This development has been completed, and the case is again 
before the Board.

The Board also notes that, in his July 1998 Substantive 
Appeal, the veteran requested a VA Travel Board hearing.  
However, he withdrew this request in a March 1998 submission.  
Similarly, while the veteran made reference to a hearing in a 
July 2001 letter, he indicated in a November 2001 submission 
that he did not want a hearing.  See 38 C.F.R. § 20.704(e) 
(2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD by at least one 
medical provider; however, he did not participate in combat 
with the enemy during service, and his diagnosis of PTSD has 
not otherwise been shown to be predicated on a verified in-
service stressor.

3.  The evidence of record does not support a causal 
relationship between a current psychiatric disorder, other 
than PTSD, and service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has obtained 
records of relevant psychiatric treatment cited by the 
veteran and, in March 2001, afforded him a psychiatric 
examination in accordance with the instructions in the June 
1999 Board remand.  As this case involves PTSD, the Board 
further notes that the RO requested stressor development from 
the United States Armed Services Center for Research of Unit 
Records (Unit Records Center), the details of which are 
described below.

The VA's statutory duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  In the May 1998 
rating decision, the July 1998 Statement of the Case, and the 
July 2001 Supplemental Statement of the Case, the RO fully 
described the type of evidence needed for the grant of 
service connection for a psychiatric disorder, with specific 
reference to the requirements for service connection for 
PTSD.  

The Board is aware that, during the pendency of this appeal, 
substantial and liberalizing changes were made to the 
statutes governing the VA's duties to assist the veteran and 
to notify him of the evidence needed to substantiate a claim, 
as contained in the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and as 
enacted in 38 U.S.C.A. §§ 5103 and 5103A.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
veteran was fully notified of these revisions in a December 
2001 letter.  Since the veteran has already been informed of 
the evidence needed to substantiate his claim and of the 
notification requirements, there is no prejudice to him in 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active duty service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Also, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  With regard to this 
question, there is conflicting medical evidence.  Several 
reports associated with a February 1996 hospitalization at 
the Laureate Psychiatric Clinic and Hospital in Tulsa, 
Oklahoma contain a diagnosis of PTSD, delayed and chronic.  
The report of a March 2001 VA PTSD examination, however, 
reflects that the specific criteria for PTSD were not met, in 
view of the veteran's subjectively reported symptoms.  
Nevertheless, the Board views the private hospitalization 
report and the VA examination report to be of essentially 
equal probative value; while the hospitalization diagnosis 
was based on a period of observation, the VA examiner's 
conclusions were based on a claims file review.  The Board 
has therefore resolved all doubt in the veteran's favor as to 
the question of a diagnosis, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2001), and finds that the veteran 
currently suffers from PTSD.     

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal, a parachute 
badge, the Vietnam Service Medal, the Vietnam Commendation 
Medal (with a "60" device), two overseas bars, and a rifle 
badge.  There is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  While the veteran's DA Form 20 reflects 
that he underwent basic combat training at a military 
installation in Louisiana and participated in an "unnamed" 
campaign in Vietnam, his military records are devoid of any 
suggestion of combat participation.  Significantly, the 
veteran's military records indicate that his principal in-
service duties included working as a radio operator.  
Moreover, the veteran's service medical records do not 
suggest any combat-related wounds or other incidents of 
treatment reflecting combat.  In short, there is no evidence 
of record to suggest the veteran's participation in combat 
with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a statement received by the RO in April 1998, the 
veteran made reference to the death of "[redacted]" in 
military action in approximately July 1970.  This individual 
was reportedly in the same unit as the veteran.  He also 
reported the death of someone named "[redacted]" in about July 
1970.  He was also reportedly in the same unit.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressor from the Unit Records 
Center.  In January 2000, the Unit Records Center sent the RO 
photocopies of the unit history of the 2nd Battalion, 503rd 
Infantry, for the periods from April to June of 1970 and from 
January to July of 1971.  In an attached letter, the Unit 
Records Center noted that three enlisted men with the last 
name "[redacted]" were wounded during the period in question 
and that a fourth enlisted man named "[redacted]" had died on 
April 5, 1971.  However, the Unit Records Center specifically 
indicated that the death of an individual with the last name 
"[redacted]" could not be verified for the period 
specified by the veteran.

The Board observes that, in a subsequent statement received 
by the RO in July 2001, the veteran clarified that 
"[redacted]" was a medic and was in "E" Company, 173rd 
Airborne.  However, the veteran was unable to recall the 
battalion number, and both this statement and the March 2001 
VA examination report reflect that he was told of, and did 
not actually witness, the death.  While someone named 
"[redacted]" was killed in April 1971 and had served in the same 
unit, there is no indication in the record that the veteran 
had witnessed this death either.  In view of these limited 
facts, the Board finds that further Unit Records Center 
development would not ultimately prove helpful in verifying a 
claimed stressor, and no such development is warranted. 

Moreover, during the March 2001 VA examination, the veteran 
had stated that he had seen other soldiers kill the Viet Cong 
and had seen two or three other kills "that were fresh."  
However, made it clear that he had never killed anyone and 
was not wounded.

In short, the Board observes that the record reflects neither 
participation in combat with the enemy during service nor a 
verified in-service stressor.  As such, regardless of the 
veteran's psychiatric diagnosis, the criteria for entitlement 
to service connection for PTSD have not been met in this 
case.

The question remains as to whether there is a basis for 
granting service connection for a psychiatric disorder other 
than PTSD.  In this regard, the Board is aware that the 
veteran was treated for over-responsiveness to stimuli, with 
"overlay of paranoid ideation," in November 1970, during 
service; however, he refused to see a psychiatrist on this 
matter, and his September 1971 separation examination report 
is negative for psychiatric abnormalities.  The February 1996 
reports from Laureate Psychiatric Clinic and Hospital reflect 
subjective complaints and flashbacks of Vietnam experiences 
and contains an Axis I diagnosis of major depression, 
recurrent and mild.  No further commentary was offered as to 
the etiology of this disorder.  By contrast, the report of 
the March 2001 VA PTSD examination reflects that the examiner 
had reviewed the veteran's claims file and concluded that," 
[i]n terms of social anxiety disorder there is nothing in the 
service medical record to indicate the existence of social 
anxiety disorder while [the veteran] was in the service."  
In short, while the veteran appears to currently suffer from 
a psychiatric disorder other than PTSD, variously 
characterized as major depression and social anxiety 
disorder, the preponderance of the evidence is against the 
finding that this disorder is related to service. 

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran's PTSD is not based on participation in combat with 
the enemy or a verified in-service stressor, and no other 
diagnosed psychiatric disorder has been shown to be related 
to service.  As such, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In reaching this decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

